IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RONALD J. KENT,                        : No. 41 MM 2016
                                       :
                  Petitioner           :
                                       :
                                       :
           v.                          :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :
                                       :
                  Respondent           :


                                  ORDER



PER CURIAM

     AND NOW, this 31st day of May, 2016, the Petition for Writ of Mandamus is

DENIED.